Fletcher, Presiding Justice,
concurring.
I agree that the official act for changing a county’s legal organ *47occurs when a majority of the designating officials issues the declaration naming the new official organ and that publishing notice of the change in the previous legal organ is a ministerial act. To satisfy the statutory notice requirements, any of the three designating officials may arrange for publishing the notice of the change of the legal organ. No additional notice is required from other county officers who must publish advertising in connection with their office.